Filed by Cape Bancorp, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: CapeBancorp, Inc. (Registration Statement No. 333-200445) CAPE BANCORP, INC. REPORTS FOURTH QUARTER and ANNUAL 2014 RESULTS Cape May Court House, New Jersey, January 30, 2015 Cape Bancorp, Inc. (“Cape Bancorp” or the “Company”) (NASDAQ: “CBNJ”), the parent company of Cape Bank (the “Bank”), announces its operating results for the fourth quarter and year ended December 31, 2014. Cape Bancorp reported net income of $1.0 million, or $0.09 per common and fully diluted share for the quarter ended December 31, 2014, and $6.8 million, or $0.62 per common share and $0.61 per fully diluted share for the year ended December 31, 2014. This compares to net income of $552,000, or $0.06 per common share and $0.05 per fully diluted share for the quarter ended December 31, 2013, and $5.6 million, or $0.47 per common share and $0.46 per fully diluted share for the year ended December 31, 2013. On January 19, 2015, the Board of Directors declared a cash dividend of $0.06 per common share to shareholders of record as of the close of business February 2, 2015. The dividend is expected to be paid on February 17, 2015. Michael D. Devlin, President and Chief Executive Officer of Cape Bancorp and Cape Bank, provided the following statement: “The year was eventful as we worked diligently to improve earnings and announced the proposed acquisition of Vineland-based Colonial Bank. Earnings showed improvement with earnings per share growing by 33% during 2014. As a result of several initiatives begun in 2013, management had projected cost saves in compensation, data processing and FDIC insurances which were all realized in 2014. The third stock repurchase program was executed in the year and reduced the share count by 602,389 shares with tangible book value increasing 5% to $10.28 per share as of year-end. Targeted loan growth fell short of our expectations and commercial loan growth was unable to offset the decrease in residential loans—the result of our exit from residential lending. This resulted in a modest decrease in total net loans of 1.3% for the year. Core deposits grew in 2014 with growth in checking accounts offsetting declines in money market accounts and traditional savings accounts. Credit performance metrics were favorable with non-performing loans at 1.06% of total gross loans at year-end. OREO was down 29% from the previous year-end, closing the year at $5.3 million. Most noteworthy were the steps taken to augment our westward expansion. Our Burlington County loan office continued to serve the eastern metropolitan area with growth in both commercial loans and deposits. We made changes to our Radnor loan office with the addition of a seasoned commercial real estate lending team, again with particular focus on the metropolitan area. Finally, we announced the addition of a Philadelphia lending team located in Center City. This team has over twenty-five years’ experience in this market. Finally, we are moving forward with our acquisition of Colonial Bank. As announced earlier, we have received all regulatory approvals, and hope to close the transaction in early April pending approval of the respective shareholders of Cape Bancorp and Colonial Financial. We believe that we have structured a financially attractive transaction which will provide greater shareholder value than was achievable as a stand-alone bank.” Cape Bancorp’s total assets at December 31, 2014 totaled $1.080 billion, a decrease of $13.0 million from the December 31, 2013 level of $1.093 billion. Total net loans decreased $9.8 million, or 1.3%, to $770.3 million at December 31, 2014, from $780.1 million at December 31, 2013 resulting from a decrease in residential mortgage loans totaling $18.4 million, partially offset by increases in commercial loans of $8.0 million and consumer loans totaling $631,000. The decrease in residential mortgage loans reflects the effect of the Company exiting the residential mortgage loan origination business effective December 31, 2013. The allowance for loan losses increased $57,000 and represented 1.20% of total gross loans at December 31, 2014, compared to 1.18% at December 31, 2013. At December 31, 2014, the allowance for loan losses totaled 113.67% of non-performing loans, compared to 127.05% at December 31, 2013. The Company’s adversely classified asset ratio at December 31, 2014 was 17% compared to 26% at December 31, 2013. At December 31, 2014, the Company had $8.3 million in non-performing loans, or 1.06% of total gross loans. Included in non-performing loans are troubled debt restructurings totaling $819,000. Non-performing assets (non-performing loans, other real estate owned and non-accruing investment securities) as a percentage of total assets decreased to 1.25% at December 31, 2014 from 1.35% at December 31, 2013. OREO decreased $2.1 million to $5.3 million at December 31, 2014 from $7.4 million at December 31, 2013, and consisted of ten commercial properties and nine residential properties (including five building lots) at December 31, 2014. During the quarter ended December 31, 2014, the Company added one commercial property and one residential property to OREO with aggregate carrying values of $336,000 and $231,000, respectively. One residential OREO property with a carrying value of $56,000 was sold during the quarter ended December 31, 2014. During the year ended December 31, 2014, the Company added two commercial properties and six residential properties to OREO with aggregate carrying values of $1.2 million and $1.1 million, respectively. During the year ended December 31, 2014, the Company sold twenty residential OREO properties (including twelve building lots) and three commercial OREO properties with aggregate carrying values totaling $3.5 million with recognized net losses totaling $274,000. Currently, the Company has agreements of sale for two OREO properties with an aggregate carrying value totaling $1.1 million. In addition, in the first quarter of 2015, the Company sold one residential OREO property with a carrying value of $6,000. The Company recorded a net loss of $1,000 related to this first quarter 2015 sale. Cape Bank continues to satisfy the requirements of the Home Owners Loan Act – Qualified Thrift Lender test during each of the twelve months of 2014, maintaining at least 65% of its portfolio assets in certain qualified thrift investments, as defined. At December 31, 2014, Cape Bancorp’s core deposits totaled $550.1 million which represented an increase of $23.6 million from the December 31, 2013 level of $526.5 million. Interest-bearing checking accounts increased $30.3 million and non-interest bearing checking accounts increased $4.5 million while money market deposit accounts decreased $7.1 million and savings accounts decreased $4.1 million. Certificates of deposit totaled $244.9 million at December 31, 2014, a decrease of $24.3 million from December 31, 2013 reflecting a decrease in brokered deposits of $20.9 million. At December 31, 2014, total deposits totaled $797.1 million compared to $798.4 million at December 31, 2013, a decrease of $1.3 million. Cape Bancorp’s total equity increased $451,000 to $140.9 million at December 31, 2014 from $140.4 million at December 31, 2013, resulting from a net increase of $4.2 million in retained earnings (earnings less dividends declared), an improvement of $1.5 million in the accumulated other comprehensive loss, and increases in paid-in-capital and unearned ESOP shares totaling $863,000. These increases were offset by a $6.0 million decrease related to the Company’s stock repurchase program. Tangible equity to tangible assets increased to 11.17% at December 31, 2014 from 10.99% at December 31, 2013. At December 31, 2014, Cape Bank’s regulatory capital ratios for Tier I Leverage Ratio, Tier I Risk-Based Capital and Total Risk-Based Capital were 9.94%, 13.34% and 14.55%, respectively, all of which exceed well capitalized status. The following are significant factors which contributed to the operating results of the comparative quarters and year-to-date: ● The net interest margin was 3.47% for the three months ended December 31, 2014 compared to 3.76% for the three months ended December 31, 2013. Average interest-earning assets increased $3.8 million for the quarter ended December 31, 2014 compared to the same 2013 period while interest-bearing liabilities decreased $3.8 million during the same period. The yield on interest-earning assets declined 23 basis points to 4.02% for the quarter ended December 31, 2014 compared to 4.25% for the same quarter a year ago, while the cost of interest-bearing liabilities increased 8 basis points to 0.65% for the quarter ended December 31, 2014 compared to 0.57% for the 2013 quarterly period. For the year ended December 31, 2014, the net interest margin was 3.58%, a decrease of 18 basis points from 3.76% for the year ended December 31, 2013. Average interest-earning assets increased $39.9 million for the year ended December 31, 2014 compared to the 2013 period while interest-bearing liabilities increased $42.4 million during the same period. The yield on interest-earning assets declined 22 basis points to 4.10% for the year ended December 31, 2014 compared to 4.32% for the year ended December 31, 2013, while the cost of interest-bearing liabilities declined 5 basis points to 0.61% for the year ended December 31, 2014 compared to 0.66% for the same period last year. ● The loan loss provision for the fourth quarter of 2014 totaled $534,000 compared to $952,000 for the fourth quarter ended December 31, 2013. Loan charge-offs for the fourth quarter of 2014 totaled $1.0 million compared to charge-offs and write-downs on loans transferred to loans held for sale totaling $1.7 million for the quarter ended December 31, 2013. For the year ended December 31, 2014, the loan loss provision totaled $3.0 million compared to $2.0 million for the year ended December 31, 2013. Loan charge-offs and write-downs on loans transferred to held for sale totaled $3.3 million for the year ended December 31, 2014 compared to $2.8 million for the year ended December 31, 2013. ● Net gains on the sale of loans totaled $8,000 for the three months ended December 31, 2014, compared to $293,000 for the three months ended December 31, 2013. Net gains on the sale of Small Business Administration (“SBA”) loans decreased $161,000 while gains on the sale of residential loans decreased$124,000. For the year ended December 31, 2014, net gains on the sale of loans totaled $432,000 compared to $1.2 million for the year ended December 31, 2013. The decrease represents a reduction of $790,000 in gains on the sale of residential loans reflecting the Company’s decision to exit the residential mortgage origination business effective December 31, 2013. ● Net gains on sales of investment securities totaled $197,000 for the three months ended December 31, 2014, compared to net losses of $851,000 for the three months ended December 31, 2013. Prompted by the implementation of the Volcker Rule, included in the fourth quarter and full year 2013, the net losses totaling $851,000 resulted from the Company selling a portion of its portfolio of bank and insurance trust preferred collateralized debt obligation (“CDO”) securities that had a cost basis greater than zero.
